Detailed Action
          Status of Claims 
          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1,3-11 and 13 -20 are rejected.
Claims 2 and 12 are objected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
                                   Claim Rejections - 35 USC § 103
6.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US Patent Application Pub. No: 20070204091 A1)  in view of Mecklai et al. (US Patent No: 6,412,029 B1).
         As per claim 1,Hofmann teaches a computing system configured for direct memory access [the DMA data transfer], the system comprising: 
       a first plurality of devices [Fig.3, mastering devices 302a-302c ], each configured to: receive at least one instruction which indicates a physical address of a source buffer [paragraphs 0036, the DMA controller 318 may issue a write request after it receives the data from the source address in a slave device.], a physical address of a destination buffer, and a size of a data transfer [paragraphs 0022-0023, The bus command includes the source and destination addresses, the payload size, and a DMA data transfer attribute. The DMA data transfer attribute is used to indicate a bus transaction calling for the transfer of data between two devices.], read a portion of the source buffer from a memory device at the physical address of the source buffer [paragraphs 0034-0036,….,the DMA controller 318 reads the data from the source address in the slave device into an internal data buffer], and send the portion of the source buffer to at least one of a second plurality of devices [paragraphs 0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.] .  
       Hofmann does not explicitly disclose a source buffer and destination buffer.
       Mecklai discloses a source buffer [Fig.1&2, the transmit buffer 34], and destination buffer [Fig.1&2, a receive buffer 36.].
       It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Mecklai 's method involves unlocking a slave register portion after the data in the slave register portion are transferred from a receive buffer to a memory by a control circuit, in which a digital signal processor  does not need to service the received interrupt; and the control circuit receives and services the interrupt to transfer data between the receive buffer and memory into Hofmann’s system has slave devices provided with addresses, and a bus interconnect with a direct memory access (DMA) controller and  the controller transfers data from one address to other address in response to a single bus command from a bus mastering device; also bus commands from the bus mastering device are provided by a master bus interface to a DMA command decoder; and the decoder determines whether each bus command is a request to transfer data between two address locations in the slave devices for the benefit of reduces number of interrupts that must be serviced by the DSP in a digital cellular telephone; and frees DSP to perform its other tasks more easily since interrupts indicating that receive buffer is full or that the transmit buffer is empty are serviced by a direct memory access (DMA) rather than the DSP; also Has a translation block incorporated in the design to enable reading from one location and writing to a different location as well as arbitrate between the receive buffer full and transmit buffer empty interrupts (Mecklai, Abstract, col.3,ll.7-16) to obtain the invention as specified in claim 1.

       As per claim 3, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann teaches ,system further comprising, a data fabric device configured to send, to the first plurality of devices, the at least one instruction, wherein the data fabric device [Hofmann, paragraphs 0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses.].

        As per claim 4, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann teaches ,system further comprising, wherein the first plurality of devices comprise coherent slave devices [Hofmann, paragraphs 0034-0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.].  

        As per claim 5, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann and Mecklai further teach, system, wherein: the first plurality of devices is disposed on a processor die and configured to send the portion of the source buffer [Mecklai, Fig.1&2, the transmit buffer 34], to at least one of the second plurality of devices [Hofmann, paragraphs 0034-0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.]; and 
       the second plurality of devices is disposed on a second processor die [Fig.1; paragraph 0024, The processor 108 may be a general purpose processor, such as a microprocessor, a special purpose processor, such as a digital signal processor (DSP), an application specific integrated circuit (ASIC), a direct memory access (DMA) controller, a bridge, a programmable logic component, or any other entity that requires access to the bus 106.].  

       As per claim 6, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann and Mecklai further teach,system, wherein: the second plurality of devices is disposed on a processor die [Hofmann,Fig.1; paragraph 0024, The processor 108 may be a general purpose processor, such as a microprocessor, a special purpose processor, such as a digital signal processor (DSP), an application specific integrated circuit (ASIC), a direct memory access (DMA) controller, a bridge, a programmable logic component, or any other entity that requires access to the bus 106.]; and 
       the first plurality of devices is disposed on a second processor die and configured to send the portion of the source buffer [Mecklai,Fig.1&2, the transmit buffer 34], to at least one of the second plurality of devices [Hofmann, paragraphs 0034-0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.]. 

      As per claim 7, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann and Mecklai further teach, system, wherein each of the first plurality of devices is further configured to store the portion of the source buffer [Mecklai,Fig.1&2, the transmit buffer 34], in a local buffer, before sending the portion of the source buffer to the at least one of the second plurality of devices [Hofmann, paragraphs 0034-0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.]. 

       As per claim 8, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann and Mecklai teach, system, further comprising a coherent link between a processor die and a second processor die, wherein the first plurality of devices are further configured to communicate with the second plurality of devices over the coherent link [Hofmann, paragraphs 0034-0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.]. 

      As per claim 9, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann and Mecklai further teach,system, wherein the first plurality of devices are each further configured to operate a memory controller to read the portion of the source buffer [Mecklai,Fig.1&2, the transmit buffer 34], from the memory device at the physical address of the source buffer [Hofmann, paragraphs 0034-0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.].  

     As per claim 9, Hofmann and Mecklai teach all the limitations of claim 1 above, where Hofmann and Mecklai further teach, system, further comprising a data fabric device configured to broadcast the at least one instruction to the first plurality of devices [Hofmann, paragraphs 0034-0036; 0038, The transfer of data in step 404 may be performed by reading the data from the first one of the addresses into a bus interconnect and writing the data from the bus interconnect to the second one of the addresses. The first one of the addresses may be in a first one of the slave devices and the second one of the addresses may be in a second one of the slave devices. Alternatively, the first one of the addresses and the second one of the addresses may be in the same slave device.].  

       As per claims 11-20, claims 11-20 are rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 1 are the method claims  for the system of claim 1.

                                Allowable Subject Matter
        Claims 2 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       The prior art of record taken alone or in combination fails to teach and/or fairly suggest a system, further comprising a SDMA device configured to: receive, from a processor of the processor die, an indication of a virtual address of the source buffer and a virtual address of the destination buffer; 
       translate the virtual address of the source buffer into the physical address of the source buffer; and translate the virtual address of the destination buffer into the physical address of the destination buffer, in combination with other recited limitations in claim 2.
      The prior art of record taken alone or in combination fails to teach and/or fairly suggest a method, further comprising receiving, by an SDMA device, at least one instruction which indicates a virtual address of the source buffer and a virtual address of the destination buffer; 
     translating, by the SDMA device, the virtual address of the source buffer into the physical address of the source buffer; and 
     translating, by the SDMA device, the virtual address of the destination buffer into the physical address of the destination buffer in combination with other recited limitations in claim 12.
                                             Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
        Keltcher et al. (US Patent No: 6,314,494 B1) teaches a size configurable data buffer includes a plurality of data cache memory registers and a variable number of prefetch memory registers. Keltcher discloses a computer controller determines the allocation of the data buffer which is data cache memory registers or prefetch memory registers; and the size configurable data buffer may be included within a single size configurable data buffer SRAM circuit.

      Adachi (US Patent Application Pub. No: 20060253654 A1) teaches a memory transfer routine detection unit detects a combination of instructions indicating a data transfer process in a data cache by checking instruction codes and operand codes of a sequence of instructions stored in an instruction buffer. Adachi discloses a combination of instructions representing a data transfer process in a data cache detected by the memory transfer routine detection unit are allocated to a memory transfer unit for execution.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181